Citation Nr: 1425202	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  94-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Diane Sapp, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and R.G.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, and from January 1986 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was certified to the Board by the RO in Milwaukee, Wisconsin. 

In a January 2007 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The January 2007 Board decision with regard to the above-captioned issue was vacated and remanded by the Court by way of a January 2009 Memorandum Decision.

In June 2010, November 2011, and June 2012, the Board remanded the claim for additional development.  In a November 2012 decision, the Board denied entitlement to service connection for PTSD, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, for additional development.  This appeal was again before the Board in June 2013 and the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for a bilateral foot condition has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.


REMAND

In the November 2012 and June 2013 remands, the Board noted that in June 2012, the Board remanded the Veteran's claim for entitlement to service connection for a psychiatric disorder to the RO for additional development, including a VA 

examination addressing the etiology of the Veteran's psychiatric disorders.  Although the August 2012 VA examiner provided a clear and thoroughly supported opinion with regard to the Veteran's PTSD, the examiner did not consider or explain whether the Veteran had any other psychiatric disorders and their etiology, particularly in light of the numerous other psychiatric diagnoses in the claims file.  Accordingly, the Board had directed that the RO should provide the Veteran with a new VA mental disorders examination.

In that regard, the Board observed in November 2012 and June 2013 remands that there are numerous psychiatric diagnoses of record, including mood disorder, major affective illness, depression, panic disorder, and major depressive disorder. Although the Veteran's service treatment records do not reflect that a psychiatric disability was noted at service entrance for either period of active duty service, the evidence in the claims file suggests that the Veteran may have had a psychiatric disorder prior to active duty service.  This evidence includes private treatment records from September 1983, prior to the Veteran's second period of active duty service.  Accordingly, the Board instructed that the VA examiner should also provide an opinion as to whether any of the Veteran's diagnosed psychiatric disorders existed prior to his active duty service, and if so, whether the disorder was aggravated thereby.  As the Veteran had two periods of active duty service, the examiner was requested to determine whether any diagnosed psychiatric disorder existed prior to either period of active duty service.

In November 2012, the Board directed, in pertinent part, that the Veteran must be afforded a new VA mental disorders examination to determine whether any currently diagnosed psychiatric disorders, to include mood disorder, major affective illness, depression, panic disorder, and major depressive disorder are related to his military service.  The Board indicated that the VA examiner must provide an opinion as to: (1) whether any of the Veteran's currently diagnosed psychiatric disorders are related to his active duty service; and (2) whether any of diagnosed psychiatric disorders pre-existed either period of his active duty service.  If the examiner concluded that any diagnosed psychiatric disorders pre-existed his active duty service, the examiner was to provide an opinion as to whether it was 

aggravated beyond its normal progression by the Veteran's active duty service.  The Board directed that the examiner must provide a complete rationale for all opinions provided.  The Board stated that if the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Further, the Board directed that the examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner was to indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

In December 2012, the Veteran underwent a VA mental disorders examination and the examining physician provided an opinion in the examination report.  However, in June 2013, the Board found that the examination report did not fully comply with the Board's instructions in the November 2012 remand.  In so finding, the Board noted that the December 2012 examination report indicates that the Veteran now has a diagnosis of personality disorder, not otherwise specified.  The examiner remarked that this diagnosis was based on extensive review of the records.  As with the last two examinations, the examiner found that the Veteran's self-report cannot be deemed credible, due to very strong evidence that he was over-reporting symptoms and had over-reported symptoms at his last three VA examinations.  With regard to the requested opinions, the examiner indicated that it was impossible to answer the posed questions without resorting to mere speculation.  The examiner provided a clear explanation for the reasons why an opinion would require speculation, including the fact that it was not possible to determine the credibility/accuracy of the "substantial" diagnoses found in the Veteran's records and the only diagnosis that seemed to hold up across all information found in the Veteran's records, including the inconsistencies, was personality disorder.  However, the examiner failed to explicitly indicate whether there was any further need for information or testing necessary to make a determination and whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

Accordingly, in June 2013 the Board directed that the RO obtain a supplemental opinion from the VA examiner who provided the December 2012 VA examination concerning the Veteran's claimed acquired psychiatric disorder, and requested that the examiner indicate whether there was any further need for information or testing necessary to make a determination and whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

In July 2013, the December 2012 VA examiner provided an addendum to the examination report.  The examiner reviewed the December 2012 VA examination report and the claims files.  The examiner stated that the opinion that no opinion could be rendered without resorting to mere speculation was provided because it was deemed that there was insufficiently reliable data with which to make conclusions about this particular Veteran in this particular case.  The examiner indicated that what was needed to make a conclusion was consistent and reliable information from the examinee.  The examiner noted that as an example, in the MMPI-2 questionnaire, the Veteran endorsed items reflecting problems so severe and unusual that even hospitalized psychiatric patients do not endorse them.  The examiner stated that while the reasons for the Veteran's approach to the evaluation were not entirely clear, it leaves the evaluator (that writer and previous VA examiners) with no basis to make sound clinical conclusions.  The examiner stated that the Veteran's actual psychological status could not be assessed because of this approach.  The examiner said that conclusion could not be made due to limitation in the knowledge of that examiner due to the unreliable nature of the data obtained from the Veteran.  

However, the examiner again failed to explicitly indicate whether there was any further need for information or testing necessary to make a determination.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must obtain another supplemental opinion from the VA examiner who conducted the December 2012 examination. 

Additionally, in an April 2012 notice of disagreement for the denial of a separate issue, a claim to reopen the previously denied issue of entitlement to service connection for PTSD, the Veteran indicated that review of a copy of his claims file recently mailed to him by VA revealed medical records submitted by the Veteran were not included in the file.  Further, in the same correspondence the Veteran also reported that he had recently received additional psychiatric treatment, including treatment for a mood disorder.  He indicated that he was including his most recent treatment records with the April 2014 correspondence, however, no additional treatment records were contained with the correspondence forwarded to the Board by the RO, and such records are not located in the electronic evidence of record.  Therefore, it appears that there may be outstanding psychiatric treatment records pertinent to the claim on appeal, including some records that were possibly previously submitted by the Veteran but not associated with the evidence of record.  VA's duty to assist the Veteran includes requesting relevant treatment records from non-VA sources identified by the Veteran.  See 38 C.F.R. § 3.159(c)(1) (2013).  Therefore, the Veteran should also be afforded the opportunity to identify or submit any additional pertinent evidence in support of his claim.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All records obtained or any response received must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records 

do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must return the Veteran's claims file to the VA examiner who provided the December 2012 VA mental disorders examination concerning the Veteran's claimed acquired psychiatric disorder, other than PTSD, and request clarification as to whether there was any further need for information or testing necessary to make a determination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  With regard to the examiner's conclusion that it is impossible to answer the posed questions without resorting to mere speculation, the examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The report prepared must be typed. 

3.  If the examiner who performed the December 2012 VA mental disorders examination is no longer available, the Veteran must be afforded a VA mental disorders examination, to determine whether any currently 

diagnosed psychiatric disorders, to include mood disorder, major affective illness, depression, panic disorder, and major depressive disorder are related to his military service.  The claims file, to include a copy of this remand, and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must discuss and integrate the substantial previous psychiatric findings and diagnoses of record with any current clinical findings to obtain a true picture of the nature of the Veteran's psychiatric status.  

After a thorough review of the evidence of record, to include the statements of the Veteran, the VA examiner must provide an opinion as to: (1) whether any of the Veteran's currently diagnosed psychiatric disorders are related to his active duty service; and (2) whether any of diagnosed psychiatric disorders pre-existed either period of his active duty service.  If the examiner concludes that any diagnosed psychiatric disorders pre-existed his active duty service, the examiner must provide an opinion as to whether it was aggravated beyond its normal progression by the Veteran's active duty service.  

The examiner must provide a complete rationale for all opinions provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner 

must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all appropriate development, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



